DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/16/2022 has been entered. Claims 1, 3-12, 14-16, 19, and 21-23 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 4/21/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the proximal end of the interconnect board".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, 11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20150289854) in view of Kiyose (US20160126445) and Li (US20160066881).
Regarding claim 1, Cho teaches a device (100) for imaging within a body of a patient (Fig. 1, [0027], wherein device is a transesophageal echocardiography apparatus), comprising:
a flexible elongate member (120) (Fig. 1, [0060]);
an imaging assembly (110) (Fig. 2, [0029-0030]), the imaging assembly (110) comprising:
an array of imaging elements (111) comprising an outward surface and an inward surface (Fig. 2 & 6, [0030], [0038-0040]); and
an integrated circuit (112) adjacent to the inward surface of the array of imaging elements (111) (Fig. 2, [0030], [0043]); and
a conductive plate (114) adjacent to and extending at least a portion of the length of the imaging assembly, wherein the integrated circuit (112) overlaps the conductive plate (114) along the length of the imaging assembly, the conductive plate configured to receive heat generated by at least one of the array of imaging elements or the integrated circuit (Fig. 2, [0057-0059]).
However, Cho fails to teach wherein the conductive plate comprises a stiffness greater than a stiffness of the array of imaging elements such that the conductive plate inhibits deflection of the array of imaging elements.
In an analogous ultrasound imaging field of endeavor, Kiyose teaches such a feature. Kiyose teaches an ultrasound imaging apparatus (11) including an ultrasound probe (13) (Fig. 1, [0032]). Kiyose teaches the probe (13) having a housing (16) and an ultrasound device unit (DV) is fitted in the housing ([0034]). Kiyose teaches the ultrasound device unit (DV) includes an ultrasonic device (18) which outputs ultrasound waves and receives reflected waves ([0035]), thus comprising an ultrasound transducer. Kiyose further teaches the ultrasound device unit (DV) includes a circuit board (24) and a rigid body (27) ([0037], [0039]), and the ultrasound device (18) includes an element array (32) ([0042]). Kiyose teaches the rigid body (27) covers the element array (32) on a back side via the circuit board (24) (Fig. 4, [0042], [0056]). Kiyose teaches the rigid body (27) has a higher stiffness than the circuit board (24) ([0039]) and since the rigid body (27) is in contact with the circuit board (24), which is also in contact with the ultrasound device unit (DV), the circuit board (24) and thus element array (32) is kept from deforming ([0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the conductive plate of Cho to have a stiffness higher than of the integrated circuit or element array as taught by Kiyose ([0039], [0065]). By modifying the conductive plate to have similar stiffness to the rigid body taught by Kiyose, stress may be dispersed to the rigid conductive, preventing deformation and damage to the board/array as recognized by Kiyose ([0065])
However Cho, when modified by Kiyose, fails to teach the imaging assembly being configured for intracardiac echocardiography (ICE) and wherein the imaging assembly and conductive plate are sized and shape to be disposed at the distal portion of the flexible elongate member for advancement through a blood vessel of the patient and into a heart chamber of the patient.
In an analogous ultrasound imaging field of endeavor, Li teaches such a feature. Li teaches an intravascular ultrasound (IVUS) imaging system (100) (Fig. 1, [0019]). Li teaches the system (100) includes a catheter (104) adapted for use in a blood vessel (102), and the catheter (104) may further include an image sensor such as a transducer (106) ([0020]). Li teaches of inserting the catheter (104) including the transducer (106) into a target blood vessel (102) ([0022]). Li teaches the transducer (106, 400) may further include a heat sink for dissipating heat from the ultrasound transducer (400) (Fig. 4, [0041-0043]). Li further teaches the system may be implemented with other types of ultrasound systems such as intra-cardiac echocardiography (ICE) systems ([0017]) and that the transducer (400) may be used with any type of medical acoustic systems ([0042]). Thus, Li teaches the system including an imaging assembly (104), transducer (400), and conductive plate (heat sink)  ([0043]) is sized and shaped for advancement through a blood vessel and into a heart chamber as Li teaches the system may be implemented with ICE systems ([0017]) and inserting the catheter (104) including the transducer (106, 400) and heat sink into a blood vessel ([0022], [0043], wherein transducer 400 includes a heat sink and is used with the ultrasound system 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Cho in view of Kiyose to have the imaging device including the heat sink capable of being used intracardially as an ICE system as taught by Li ([0017], [0022], [0043]). Cho teaches their invention is based on a TEE apparatus, but may also be applied to all kinds of ultrasound imaging apparatuses ([0027]). Li similarly teaches a system for IVUS imaging, but additionally explicitly includes that the system may be implemented in TEE or ICE systems ([0017]). The modification of Cho with Li would result in Cho’s ultrasound probe and heat spreader being operable to be used in ICE systems and thus be sized and shaped for entering a blood vessel and into a heart chamber (wherein ICE systems or probes are configured to be positioned inside the heart). By modifying Cho operable to be used for ICE, versatility of the invention is increased as the invention may further adapt to perform intracardiac echocardiography in addition to transesophageal echocardiography.
Regarding claim 3, Cho in view of Kiyose and Li teaches the invention as claimed above in claim 1.
Cho further teaches wherein the conductive plate (114) comprises a metal ([0059]).
Regarding claim 5, Cho in view of Kiyose and Li teaches the invention as claimed above in claim 1.
Cho further teachers the device of claim 1, wherein a cross section of the conductive plate has a rectangular shape, a t-shape, or a semi-circular shape (Figs. 2, 4, 12, wherein the cross section of the heat spreader 114 is rectangular).
Regarding claim 6, Cho in view of Kiyose and Li teaches the invention as claimed above in claim 5.
Cho further teaches wherein the outward surface of the array of imaging elements faces a plane within the body being imaged ([0030], wherein the ultrasonic probe (110) is configured to irradiate ultrasonic waves toward an object and to acquire an image of the interior of the object).
Regarding claim 7, Cho in view of Kiyose and Li teaches the invention as claimed above in claim 1.
Cho further teaches wherein the integrated circuit (112) comprises a first surface and a second surface opposite the first surface, wherein the first surface of the integrated circuit (112) is coupled to the array of imaging elements (111) (Fig. 2 & 6, [0038-0040], [0043]).
	Regarding claim 11, Cho in view of Kiyose and Li teaches the invention as claimed above in claim 1.
	Cho teaches the invention further comprising an electronic component (113) in communication with at least one of the array of imaging elements (111) or the integrated circuit (112) (Fig. 2, [0054]), wherein the conductive plate is configured to receive heat generated by the electronic component (Figs. 2 & 8, [0055-0058], wherein the printed circuit board 113 is arranged between the integrated circuit 112 and heat spreader 114, and the heat spreader 114 receives heat from both).
Regarding claim 14, Cho in view of Kiyose and Li teaches the invention as claimed above in claim 1.
Cho further teaches the device of claim 1, wherein the integrated circuit (112) is configured to control the array of imaging elements (111) ([0043], wherein the integrated circuit 112 drives the transducer 111 in order to generate an ultrasound signal and detect an output).
Regarding claim 15, Cho teaches a method of manufacturing an imaging device (100) (Fig. 1), comprising:
providing a conductive plate (114) (Fig. 2, [0030]);
providing an imaging assembly (110) defining a length (Fig. 2, [0030]), wherein the imaging assembly comprises:
an array of imaging elements (111) comprising an inward surface and an outward surface (Figs. 2 & 6, [0030], [0038-0040]); and
an integrated circuit (112) adjacent to the inward surface and in communication with the array of imaging elements (111) (Fig. 2, [0030], [0043]); and
establishing thermal contact between the conductive plate (114) and at least one of the integrated circuit (112) or the array of imaging elements (111) (Fig. 2, [0057-0059]), the conductive plate being adjacent to and extending at least a portion of the length of the imaging assembly (Fig. 2), wherein the integrated circuit (112) overlaps the conductive plate (114) along the length of the imaging assembly (110) (Fig. 2); and
wherein the conductive plate (114) and the imaging assembly (110) are disposed at a distal portion of a flexible elongate member (120) (Figs. 1 & 2, [0060]).
However, Cho fails to teach wherein the conductive plate comprises a stiffness greater than a stiffness of the array of imaging elements such that the conductive plate inhibits deflection of the array of imaging elements.
In an analogous ultrasound imaging field of endeavor, Kiyose teaches such a feature. Kiyose teaches an ultrasound imaging apparatus (11) including an ultrasound probe (13) (Fig. 1, [0032]). Kiyose teaches the probe (13) having a housing (16) and an ultrasound device unit (DV) is fitted in the housing ([0034]). Kiyose teaches the ultrasound device unit (DV) includes an ultrasonic device (18) which outputs ultrasound waves and receives reflected waves ([0035]), thus comprising an ultrasound transducer. Kiyose further teaches the ultrasound device unit (DV) includes a circuit board (24) and a rigid body (27) ([0037], [0039]), and the ultrasound device (18) includes an element array (32) ([0042]). Kiyose teaches the rigid body (27) covers the element array (32) on a back side via the circuit board (24) (Fig. 4, [0042], [0056]). Kiyose teaches the rigid body (27) has a higher stiffness than the circuit board (24) ([0039]) and since the rigid body (27) is in contact with the circuit board (24), which is also in contact with the ultrasound device unit (DV), the circuit board (24) and thus element array (32) is kept from deforming ([0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the conductive plate of Cho to have a stiffness higher than of the integrated circuit or element array as taught by Kiyose ([0039], [0065]). By modifying the conductive plate to have similar stiffness to the rigid body taught by Kiyose, stress may be dispersed to the rigid conductive, preventing deformation and damage to the board/array as recognized by Kiyose ([0065]).
However Cho, when modified by Kiyose, fails to teach wherein the imaging assembly is for intracardiac echocardiography (ICE) and wherein the conductive plate and the imaging assembly are sized and shaped to be disposed at a distal portion of a flexible elongate member for advancement through a blood vessel of the patient and into a heart chamber of the patient.
In an analogous ultrasound imaging field of endeavor, Li teaches such a feature. Li teaches an intravascular ultrasound (IVUS) imaging system (100) (Fig. 1, [0019]). Li teaches the system (100) includes a catheter (104) adapted for use in a blood vessel (102), and the catheter (104) may further include an image sensor such as a transducer (106) ([0020]). Li teaches of inserting the catheter (104) including the transducer (106) into a target blood vessel (102) ([0022]). Li teaches the transducer (106, 400) may further include a heat sink for dissipating heat from the ultrasound transducer (400) (Fig. 4, [0041-0043]). Li further teaches the system may be implemented with other types of ultrasound systems such as intra-cardiac echocardiography (ICE) systems ([0017]) and that the transducer (400) may be used with any type of medical acoustic systems ([0042]). Thus, Li teaches the system including an imaging assembly (104), transducer (400), and conductive plate (heat sink) ([0043]) is sized and shaped for advancement through a blood vessel and into a heart chamber as Li teaches the system may be implemented with ICE systems ([0017]) and inserting the catheter (104) including the transducer (106, 400) and heat sink into a blood vessel ([0022], [0043], wherein transducer 400 includes a heat sink and is used with the ultrasound system 100).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Cho in view of Kiyose to have the imaging device including the heat sink capable of being used intracardially as an ICE system as taught by Li ([0017], [0022], [0043]). Cho teaches their invention is based on a TEE apparatus, but may also be applied to all kinds of ultrasound imaging apparatuses ([0027]). Li similarly teaches a system for IVUS imaging, but additionally explicitly includes that the system may be implemented in TEE or ICE systems ([0017]). The modification of Cho with Li would result in Cho’s ultrasound probe and heat spreader being operable to be used in ICE systems and thus be sized and shaped for entering a blood vessel and into a heart chamber (wherein ICE systems or probes are configured to be positioned inside the heart). By modifying Cho operable to be used for ICE, versatility of the invention is increased as the invention may further adapt to perform intracardiac echocardiography in addition to transesophageal echocardiography.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20150289854) in view of Kiyose (US20160126445) and Li (US20160066881) as applied to claim 1 above, and further in view of Lafontaine (US20080161890).
Regarding claim 4, Cho in view of Kiyose teaches the invention as claimed above in claim 1.
However, Cho fails to explicitly teach wherein the conductive plate is radiopaque.
In an analogous ultrasound imaging field, Lafontaine teaches such a feature. Lafontaine teaches a transesophageal echocardiogram (TEE) probe (800) including an ultrasound transducer located at a distal tip portion (804) (Fig. 8A, [0102]). Lafontaine further teaches a heat sink (818) adjacent the distal tip portion (804) which may include radiopaque markers ([0103-0104]). Lafontaine thus teaches wherein the heat sink or thermally conductive plate is radiopaque.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Cho to have the thermally conductive plate be radiopaque as taught by Lafontaine ([0104]). Modifying Cho’s heat sink to be radiopaque would help identify the placement of the device in body cavities via fluoroscopy as recognized by Lafontaine ([0083], [0104]).	
Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20150289854) in view of Kiyose (US20160126445) and Li (US20160066881) as applied to claims 7 and 11 above, and further in view of Miller (US20030028108).
Regarding claim 8, Cho in view of Kiyose and Li teaches the invention as claimed above in claim 7.
However, Cho fails to teach wherein the imaging assembly further comprises an acoustic backing material comprising a first surface and a second surface opposite the first surface, wherein the second surface of the integrated circuit is coupled to the first surface of the acoustic backing material.
In an analogous ultrasound imaging field of endeavor, Miller teaches such a feature. Miller teaches a transesophageal (TEE) ultrasound probe (100) including an ultrasound transducer and acoustic sensor (120) (Fig. 1, [0026]), wherein the acoustic sensor (120) is joined to an integrated circuit (140) ([0027]). Miller teaches the integrated circuit (140) substrate is bonded to a circuit board (155), and the circuit board (155) is bonded to a backing material (160) (Fig. 1, [0027]). Miller teaches that typically, an acoustic backing (160) is applied behind the circuit board (155) in order to absorb any ultrasonic energy that migrates through the circuit board ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cho to provide backing material to the back of the integrated circuit as taught by Miller (Fig. 1, [0027]). By providing backing material on a back side of the integrated circuit, residual ultrasound energy that may have migrated through the circuit board may be absorbed as recognized by Miller ([0029]), thus preventing detection by the transducer.
	Regarding claims 9 and 10, Cho in view of Kiyose, Motoki, and Miller teaches the invention as claimed above in claim 8.
	However, Cho fails to teach wherein the second surface of the acoustic backing material is coupled to the conductive plate and wherein the acoustic backing material is conductive such that the heat generated by the at least one of the array of imaging elements or the integrated circuit is received by the conductive plate via the acoustic backing material.
Miller further teaches wherein the second surface of the acoustic backing material (160) is coupled to the plate (170) (Fig. 1). Miller teaches a heat sink (170) is applied behind the acoustic backing (160) in order to remove heat from the acoustic sensor (120) and the integrated circuit (140) ([0029]). Therefore, the acoustic backing material (160) is thermally conductive as it allows heat from the transducer (120) and integrated circuit (140) to be drawn through it to the heat sink (170) (Fig. 1, [0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cho to further include a thermally conductive acoustic backing layer between an integrated circuit and heat sink as taught by Miller (Fig. 1, [0029]). Doing so would allow for heat to be removed from the transducer face while also preventing acoustic reflections as recognized by Miller ([0027], [0029]). By drawing heat away from the transducer face, safety for the subject and/or target tissue being imaged is maintained.
	Regarding claim 12, Cho in view of Kiyose and Li teaches the invention as claimed above in claim 11.
	However, Cho fails to teach wherein the electronic component is in contact with an acoustic backing material of the imaging assembly.
In an analogous ultrasound imaging field of endeavor, Miller teaches such a feature. Miller teaches a transesophageal (TEE) ultrasound probe (100) including an ultrasound transducer and acoustic sensor (120) (Fig. 1, [0026]), wherein the acoustic sensor (120) is joined to an integrated circuit (140) ([0027]). Miller teaches the integrated circuit (140) substrate is bonded to a circuit board (155), and the circuit board (155) is bonded to a backing material (160) (Fig. 1, [0027]). Miller teaches that typically, an acoustic backing (160) is applied behind the circuit board (155) in order to absorb any ultrasonic energy that migrates through the circuit board ([0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cho to provide backing material to the back of the circuit board as taught by Miller (Fig. 1, [0027]). By providing backing material on a back side of the circuit board, residual ultrasound energy that may have migrated through the circuit board may be absorbed as recognized by Miller ([0029]), thus preventing detection by the transducer.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20150289854) in view of Kiyose (US20160126445) and Li (US20160066881) as applied to claim 15 above, and further in view of Tan (WO2004097896) and Asai (US4521476).
Regarding claim 16, Cho in view of Kiyose and Li teaches the invention as claimed above in claim 15.
However, Cho fails to teach wherein obtaining the conductive plate comprises: obtaining a conductive plate assembly comprising a metal and a foil; and etching a plurality of conductive plates in the metal, and not the foil, of the conductive plate assembly.
In an analogous manufacturing of an integrated circuit with a thermally conductive plate field of endeavor, Tan in view of Asai teaches such a feature. Tan teaches forming a heat spreader in a sheet of thermally conductive material, wherein the forming includes reducing the thickness of the sheet at a location at an edge of the heat spreader (Claim 15). Tan teaches etching of the conducting plate (Claim 16, wherein reducing thickness comprises etching of the sheet).
However, Tan fails to teach etching in metal, and not the foil, of the plate assembly.
Asai teaches preparing an integrated circuit with a foil (Abstract). Asai teaches the etching of a conductive layer composed of two different metal foils, an upper layer foil and a lower layer foil by using an etching treatment with an etching agent which would only dissolve the upper and not the lower layer foil (Column 2, lines 33-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Cho with the combined teachings of Tan and Asai. Tan teaches etching on a single metal sheet to form a plurality of conductive plates, but does not teach the etching of a conductive plate assembly comprising a metal and a foil. Asai teaches etching of a conductive plate assembly which comprises two different metals. One of ordinary skill in the art would recognize the combining of the two teachings according to known methods would yield the predictable results of etching a plurality of conductive plates in the metal, upper layer, and not the foil, lower layer. See MPEP § 2143 (I) (A).
Regarding claim 19, Cho in view of Kiyose, Li, Tan, and Asai teaches the invention as claimed above in claim 16.
However, Cho fails to teach the invention further comprising: obtaining a plurality of imaging assemblies; coupling the plurality of imaging assemblies respectively to the plurality of conductive plates to form a plurality of subassemblies; and singulating the plurality of subassemblies, including etching the foil of the conductive plate assembly.
Tan teaches forming a plurality of heat spreaders in a sheet of thermally conductive material (114), attaching each of a plurality of IC dies (60) to each of the plurality of heat spreaders, and singulating the plurality of heat spreaders with an attached IC die from the sheet (114) to obtain a plurality of packaged IC’s (40) (Claims 15 & 22, Fig. 5, Page 6 line 7 – Page 7 line 16).
However, Tan fails to teach singulating the subassemblies via etching of the foil.
Asai teaches the etching of a conductive layer composed of two different metal foils, an upper layer foil and a lower layer foil. Asai teaches using a second, different, etching agent to etch the lower layer foil after having etched the upper layer (Column 2, lines 33-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Cho to have further include a method for creating a plurality of imaging assemblies (110, Cho) as taught by Tan (Claim 22) and to substitute the method of cutting the subassemblies taught by Tan with etching taught by Asai to yield the predictable results of singulating the subassemblies, including etching the foil of the conductive plate assembly. Doing so would allow a known technique to a known device ready for improvement to yield the predictable result of a creation of multiple imaging devices, or integrated circuits, that are coupled to thermally conductive plates, as recognized by Tan (Claim 22).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US20150289854) in view of Kiyose (US20160126445) and Li (US20160066881) as applied to claim 1 above, and further in view of Miller (US20030028107) and Fujimura (US20160278737). Miller is cited in the IDS.
Regarding claims 21-23, Cho in view of Kiyose and Li teaches the invention as claimed above in claim 1.
However, Cho fails to teach wherein the imaging assembly further comprises an interconnect board spaced from the integrated circuit along a length of the imaging assembly such that the integrated circuit does not overlap the interconnect board along the length of the imaging assembly, wherein the conductive plate comprises a proximal portion and a distal portion, wherein the integrated circuit overlaps the distal portion of the conductive plate along the length of the imaging assembly and the interconnect board overlaps the proximal portion of the conductive plate along the length of the imaging assembly. Cho further fails to teach the device of claim 22, wherein a proximal end of the conductive plate is aligned flush with the proximal end of the interconnect board, and the device of claim 22, wherein an entire length of the integrated circuit overlaps the distal portion of the conductive plate along the length of the imaging assembly and an entire length of the interconnect board overlaps the proximal portion of the conductive plate along the length of the imaging assembly.
In an analogous ultrasound imaging field of endeavor, Miller in view of Fujimura teaches such a feature. Miller teaches a transesophageal (TEE) imaging system (10) including an imaging probe (12) (Fig. 1, [0068]). Miller teaches the imaging probe (12) includes an ultrasound transducer array (42), electrical connections, and associated electronic elements (Figs 2 & 2A, [0069]). Miller teaches the transducer array (42) is bonded to an array backing (60) and the individual transducer elements are connected to an integrated circuit (62) that is further connected to a circuit board (64) ([0070]). Miller teaches the ultrasound transducer (42), integrated circuit (62), and circuit board (64) are thermally connected to a heat sink (68) (Fig. 2, [0070]). Miller further teaches super flex circuits (58, 58A) provide connections between the circuit board (64) and a probe connector (18) (Fig. 2, [0070], wherein the super flex circuits comprise an interconnect board spaced from the integrated circuit, nonoverlapping).
Fujimura similarly teaches an ultrasound endoscope (1) including an ultrasound transducer unit (30) which has an ultrasound transmitting/receiving portion (15) (Figs. 1 & 2, [0018], [0023]). Fujimura teaches the ultrasound transmitting/receiving portion (15) comprises a plurality of transducer elements (15b) ([0023]). Fujimura teaches the transducer elements are electrically connected to a wiring substrate (25) on which signal lines (26) and signal cables (27) are arranged (Fig. 3, [0026]). Fujimura teaches a backing material (33) on a back side of the transducer elements further along with a cooling portion (34) for radiating heat (Fig. 3, [0028-0029]). Moreover, Fujimura teaches a heat sink (36) covering the outer surface of the cooling portion (34), thereby also covering the signal lines (26) and signal cables (27) (Figs. 3 & 6, [0035]). Fujimura thus teaches using the heat sink (36) to reduce or conduct heat away from all the surrounding electrical components, including an interconnect board such as the wiring substrate (25) to which the signal lines (26) and cables (27) are connected to.
In view of the prior art teachings which demonstrate various heat sinks in ultrasound probes, it would have been obvious to one of ordinary skill in the art, to modify the size/shape of the heat sink in order to provide protection to electronic components, since it has been held that a change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, it would have been obvious to one of ordinary skill in the art, to rearrange the positions of the integrated circuit, interconnect board, and heat sink in order to provide/maintain protection to the electronic components, since it has been held that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
By spacing apart the interconnect board while maintaining contact with the heat sink, the heat sink can more efficiently cool both the integrated circuit and interconnect board as surface area contact is increased, thus reducing heat and improving safety for both the device and a patient subjected to the device. Moreover, by aligning flush the ends of a heat generating elements such as the integrated circuit and interconnect board with a thermally conductive plate such as the heat sink and by having the entire lengths of both the integrated circuit and interconnect board overlap the heat sink, surface area contact is increased, thus maximizing heat transfer and protection of the device and/or subject.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12, 14-16, 19, and 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793